Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to applicant’s amendments filed on February 1, 2021. Claims 1-20 are pending.

Response to Amendment / Arguments
Rejection of claims 18-20 under 35 U.S.C. 101 have been withdrawn in light of Applicant’s Amendment.
Applicant’s Amendment filed on 02/01/2021 does not overcome the Double-Patenting rejection, as noted in details below. 
Applicant's remaining arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 1-3 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,387,488. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to 
Instant application
US Pat. No. 10,387,488
1. A method, comprising: 
receiving, by a network equipment comprising a processor, a selection of playlist data associated with a user equipment, the selection of the playlist data comprising indications of media objects playable by the user equipment; 
determining, by the network equipment, a supplemental object that is to be played with the media objects, wherein 





the supplemental object comprises an advertisement that was broadcast during a time period associated with a media object of the media objects; and 


sending, by the network equipment, the supplemental object from the network to the user equipment.
11. A method, comprising: 
receiving, by a device comprising a processor, a selection of playlist data indicative of media objects playable via the device to create an entertainment experience; based on user profile data representative of preferences of a user identity associated with the device, 
determining, by the device, supplemental information comprising a supplemental object that is to be played between a pair of the media objects, wherein the supplemental information comprises news information that has been selected based on context data associated with the device, wherein the supplemental information further comprises advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the two media objects...
Claim 1....user equipment....receiving the supplemental information from a network device of a communication network coupled to the user equipment.

1.... wherein the supplemental information comprises news information that has been selected based on context data associated with the user equipment...
3. The method of claim 2, wherein the user context data comprises at least one of user preferences of a user identity associated with the user equipment, historical data associated with the user equipment, a current date and a current time associated with the user equipment, user equipment location data associated with a location of the user equipment, and metadata associated with the media objects.
4....
...wherein the news information comprises weather data associated with a location related to the user equipment....
5. The method of claim 1, further comprising determining, by the network equipment, a voice signature to be applied to the supplemental object.
11....
the determining comprising determining a voice signature to be applied to the supplemental object...
6. The method of claim 5, further comprising, using, by the network device, the voice signature to synthesize the supplemental object.
11....
the determining comprising determining a voice signature to be applied to the supplemental object...
7. The method of claim 1, wherein the supplemental object further comprises selected information from a group of information, the group comprising at least one of advertisement information, news information, historical event information, trivia information, on this day information related to a particular date, musician information related to a media object of the media objects, song information related to a media object of the media objects, musician words related to a media 

the supplemental information further comprises advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the two media objects, and wherein the determining comprising determining a voice signature to be applied to the supplemental object...
8. The method of claim 1, wherein the sending of the supplemental information from the network device to the user equipment comprises streaming the media objects and the supplemental information to the user equipment.
1....
user equipment... receiving the supplemental information from a network device of a communication network coupled to the user equipment....
9. The method of claim 1, wherein the media objects and the supplemental object comprise at least one of audio segments, images, or videos.
11....
...playlist....media objects...


Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,387,488 (hereinafter ‘488 patent) in view of US PG-PUB No. 2007/0260460 A1 to Hyatt (hereinafter Hyatt). 
With respect to claims 10-19, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,387,488
10. A system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
accessing playlist data representative of a playlist comprising media objects to be rendered, wherein the playlist is associated with a subscriber identity; 



selecting a voice personality for application to the supplemental information; and





 rendering, between media objects of the media objects of the playlist, the supplemental information comprising rendering the supplemental information using voice information based on the voice personality.

accessing playlist data indicative of a group of media objects playable via the user equipment to create an entertainment experience; 

wherein the selecting comprises selecting a voice identity to be applicable to the supplemental object, wherein the supplemental object comprises a media file, associated with the voice identity, that is employable to create an enhanced entertainment experience that enhances the entertainment experience by 
....playback of the supplemental information during a transition between the two media objects....receiving the supplemental information from a network device of a communication network coupled to the user equipment.

7. The user equipment of claim 1, wherein the profile data comprises preference data indicative of a type of the supplemental information.
12. The system of claim 11, wherein the determining the category for the supplemental information comprises analyzing context information related to the subscriber identity, the context information 

based on user profile data of a user identity associated with the user equipment, ...


1....
wherein the selecting comprises selecting a voice identity to be applicable to the supplemental object...
14. The system of claim 10, wherein the supplemental information comprises an introduction of a next media object of the media objects, and wherein the introduction comprises the voice personality for the supplemental information.
1...
wherein the selecting comprises selecting a voice identity to be applicable to the supplemental object, wherein the supplemental object comprises a media file, associated with the voice identity, that is employable to create an enhanced entertainment experience that enhances the entertainment experience by playback of the supplemental information during a transition between the two media objects...
15. The system of claim 10, wherein the supplemental information comprises at least one of advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the media objects, news information, historical event information, or trivia information related to the media object of the media objects.
1....
wherein the supplemental information further comprises advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the two media objects...
16. The system of claim 15, wherein the supplemental information comprises a synthesized introduction of 



1....
playlist...media objects...
18. A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving input representative of playlist data, wherein the input representative of playlist data comprises indications of media objects; determining a supplemental object to be played with the media objects, wherein the supplemental object comprises information selected from a group of information, the group of information comprising news information, weather information, trivia information, stock 


in response to the identifying, receiving the supplemental content from a network device of a communication network coupled to the mobile device, wherein the supplemental content comprises a first media file representing the first supplemental object, to which the voice identity has been applied, that is played during the first transition, and a second media file representing the second supplemental object, to which the voice identity has been applied, that is played during the second transition, and wherein the supplemental content supplements the entertainment experience with a common entertainment theme based on the voice identity applied to the first 

16....

wherein the supplemental content further comprises advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the two media objects...


With respect to claims 10 and 18, the ‘488 patent does not recite selecting, based on input data that links different voice personalities to different categories of supplemental information, however, in an analogous art in providing content for media playback, Hyatt disclosed selecting voice personality being based on input data that links different voice personalities to different categories of supplemental information (Hyatt, par 0076, “the user settings 72 may set a persona to the voice used to announce the information. Exemplary persona settings may include the gender of the voice (male or female), the language spoken, the "personality" of the voice and so forth. The personality of the voice may be configured by adjusting the volume, pitch, speed, accent and inflection used by the audiovisual content announcement function 22 when controlling the synthesizer 80 to convert text to speech. The persona may be associated with a personality type, such as witty, serious, chirpy, calm and so forth. Options may be available for the user to alter these parameters directly and/or the user may be able to choose from predetermined persona genres, such as a "country" persona (e.g., when playing country music audio .

Claims 4 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,387,488 (hereinafter ‘488 patent) in view of US PG-PUB No. 2014/0119557 A1 to Goldstein (hereinafter Goldstein). 
As per claims 4 and 20, the ‘488 patent recites the method of claim 3 and machine-readable storage medium of claim 18, although the ‘488 patent does not recite using artificial intelligence that automatically learns the user context data in order to perform the determining the supplemental object or automatically learns previously presented supplemental objects and uses the previously presented supplemental objects in connection with selecting the voice personality, in an analogous art in customizing user playlist, Goldstein disclosed the concept of employing artificial intelligence techniques for optimizing user preferences relating to media content (Goldstein, par 0095, machine-learning techniques are used to better optimize the user’s preferences relating to audio content and other media content); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the user equipment device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2011/0035222 A1 to Schiller (hereinafter Schiller) in view of US PG-PUB No. 2010/0268360 A1 to Ingrassia et al. (hereinafter Ingrassia) and US PG-PUB No. 2005/0044569 A1 to Marcus (hereinafter Marcus).
As per claim 1, Schiller disclosed a method, comprising: 
receiving, by a network device comprising a processor, a selection of playlist data associated with a user equipment, the selection of the playlist data comprising indications of media objects playable by the user equipment (Schiller, par 0009, “...the electronic device can select a particular audio clip based on the collection of media items being played back. In particular, the electronic device can select an audio clip based on the current playlist media items...”); 
determining, by the network device, a supplemental object that is to be played with the media objects (Schiller, par 0009, selecting auto clip based on an attribute of media item to be played back, and par 0001, 0007, audio clip for announcing tracks, i.e., it’s to be played with the tracks/media objects); and 
sending, by the network device, the supplemental object from the network device to the user equipment (Schiller, par 0033, audio clips can be provided by a host device or remote server);
Schiller does not explicitly disclose “...the supplemental object comprises an advertisement that was broadcast during a time period associated with a media object of the media objects”, however, in an analogous art in providing supplemental media content to user for media playback, Ingrassia disclosed providing media of interest to user based on proximity 

As per claim 2, Schiller-Ingrassia-Marcus disclosed the method of claim 1, wherein the determining the supplemental object is based on user context data associated with the user equipment device (Schiller, par 0048, “...the electronic device can instead or in addition select the audio clips to play back based on attributes of the environment or of the user that are detected by the device”).



As per claim 5, Schiller-Ingrassia-Marcus disclosed the method of claim 1, further comprising determining, by the network device, a voice signature to be applied to the supplemental object (Schiller, par 0017, different voices or accents may be applied in generating the audio clips).

As per claim 6, Schiller-Ingrassia-Marcus disclosed the method of claim 5, further comprising, using, by the network device, the voice signature to synthesize the supplemental object (Schiller, par 0017, different voices or accents may be applied in generating the audio clips).

As per claim 7, Schiller-Ingrassia-Marcus disclosed the method of claim 1, wherein the supplemental object further comprises selected information from a group of information, the group comprising at least one of advertisement information, news information, historical event information, trivia information, on this day information related to a particular date, musician information related to a media object of the media objects, song information related to a media 

As per claim 8, Schiller-Ingrassia-Marcus disclosed the method of claim 1; Schiller further disclosed sending of the supplemental information from the network device to the user equipment via network (Schiller, par 0033, audio clips can be provided by a host device or remote server), Schiller does not explicitly disclose streaming the media objects and the supplemental information to the user equipment; however, Marcus disclosed providing media content to user equipment via streaming (Marcus, par 0026, steaming content to user device); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Schiller to also include the variety of media content providing forms as disclosed by Marcus, such modification would provide increased flexibility in media content delivery.

As per claim 9, Schiller-Ingrassia-Marcus disclosed the method of claim 1, wherein the media objects and the supplemental object comprise at least one of audio segments, images, or videos (Schiller, par 0009, audio clips).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schiller in view of Ingrassia and Marcus as applied to claim 3 above, and further in view of US PG-PUB No. 2014/0119557 A1 to Goldstein (hereinafter Goldstein).
As per claim 4, Schiller-Ingrassia-Marcus disclosed the method of claim 3, Schiller-Ingrassia-Marcus does not explicitly disclose the determining the supplemental object is performed according to artificial intelligence of the network device that automatically learns the user context data in order to perform the determining the supplemental object; however, in an analogous art in customizing user playlist, Goldstein disclosed the concept of employing artificial intelligence techniques for optimizing user preferences relating to media content (Goldstein, par 0095, machine-learning techniques are used to better optimize the user’s preferences relating to audio content and other media content); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Schiller to further incorporate the concept of using machine-learning for better optimizing user preferences as disclosed by Goldstein, such modification would allow system to provide content that the user is more likely to select, and thus provide improved user experience.

Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller, and further in view of US PG-PUB No. 2013/0227013 A1 to Maskatia et al. (hereinafter Maskatia) and US PG-PUB No. 2007/0260460 A1 to Hyatt (hereinafter Hyatt).
As per claim 10, Schiller disclosed a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
accessing playlist data representative of a playlist comprising media objects to be rendered (Schiller, par 0009, “...the electronic device can select a particular audio clip based on 
analyzing the playlist data to determine supplemental information for presentation to a user device associated with the user identity (Schiller, par 0009-0010, “...the electronic device can select a particular audio clip based on the collection of media items being played back. In particular, the electronic device can select an audio clip based on the current playlist media items...”); 
selecting a voice personality for application to the supplemental information (Schiller, par 0017, different voices or accents may be applied in generating the audio clips); and 
rendering, between media objects of the media objects of the playlist, the supplemental information comprising rendering the supplemental information using voice information based on the voice personality (Schiller, par 0016, audio clips used for announcing media items being played back, which indicates they are played between media objections, par 0017, different voices or accents may be applied in generating the audio clips, i.e., rending the audio clips using voice information based on the voice personality);
Schiller does not explicitly disclose the user being a subscriber, however, in an analogous art in providing supplemental media content to user for media playback, Maskatia disclosed a user being a subscriber of media content (Maskatia, par 0066, watchlist subscriptions); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Schiller to incorporate the media content 
Schiller further does not disclose selecting voice personality being based on input data that links different voice personalities to different categories of supplemental information; however, in an analogous art in providing content for media playback, Hyatt disclosed selecting voice personality being based on input data that links different voice personalities to different categories of supplemental information (Hyatt, par 0076, “the user settings 72 may set a persona to the voice used to announce the information. Exemplary persona settings may include the gender of the voice (male or female), the language spoken, the "personality" of the voice and so forth. The personality of the voice may be configured by adjusting the volume, pitch, speed, accent and inflection used by the audiovisual content announcement function 22 when controlling the synthesizer 80 to convert text to speech. The persona may be associated with a personality type, such as witty, serious, chirpy, calm and so forth. Options may be available for the user to alter these parameters directly and/or the user may be able to choose from predetermined persona genres, such as a "country" persona (e.g., when playing country music audio files), a "clam and smooth" persona (e.g., when playing jazz), a high energy "rock-n-roll" person (e.g., for pop or rock music), a business-like "professional" persona (e.g., for reciting news), a "hip-hop" persona, and so forth. Settings may be made to automatically change the persona according to the content of audio files and/or audio data that is played back, based on the time of day and so forth. In one example, a chirpier persona may be used with faster music and news reports for morning announcements and a calm persona may be used with slower music for evening announcements”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Schiller to further 

As per claim 11, Schiller-Maskatia-Hyatt disclosed the system of claim 10, wherein the analyzing the playlist data to determine the supplemental information for the presentation to the subscriber device comprises determining a category for the supplemental information (Schiller, par 0007, “....a user may wish to use different types of audio clips at different times for announcing a same event”, i.e., multiple types/category of audio clips available for selection).

As per claim 12, Schiller-Maskatia-Hyatt disclosed the system of claim 11, wherein the determining the category for the supplemental information comprises analyzing context information related to the subscriber identity, the context information comprising at least one of location data and subscriber attributes associated with the subscriber identity (Schiller, par 0010, “...the electronic device can instead or in addition select an audio clip based on the environment of the user or of the electronic device...Criteria derived from the user's environment can include, for example, ambient light, ambient noise, the location of the device, ...or other detectable criteria derived from the user's environment”).

As per claim 13, Schiller-Maskatia-Hyatt disclosed the system of claim 10, wherein the selecting the voice personality for the supplemental information comprises receiving a user selection of the voice personality (Schiller, par 0007, “voices of interest to the user” used for generating audio clips for media item, which indicates user provides selection for voice personality for the audio clips).

As per claim 14, Schiller-Maskatia-Hyatt disclosed the system of claim 10, wherein the supplemental information comprises an introduction of a next media object of the media objects, and wherein the introduction comprises the voice personality for the supplemental information (Schiller, par 0016, audio clips used for announcing media items (i.e. introduction of a next media object) being played back, par 0017, different voices or accents may be applied in generating the audio clips).

As per claim 15, Schiller-Maskatia-Hyatt disclosed the system of claim 10, Schiller does not explicitly disclose the supplemental information comprises at least one of advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the media objects, news information, historical event information, or trivia information related to the media object of the media objects, however,  Maskatia disclosed supplemental object comprises at least one of advertisement information indicative of an advertisement that was broadcast during a time period associated with a media object of the media objects, news information, historical event information, or trivia information related to the media object of the media objects (Maskatia, par 0069, “...The supplemental information transmitted to the electronic device 306 can include, for example, related metadata (e.g., trivia, filming details, interesting facts, relationships to other media content, etc.), magazine and news articles, blog postings, internet links, related or similar media content, transaction offers, sponsored information, advertisements, interactive or actionable advertisements, contextual information (e.g., sports statistics, localized weather, etc.), store availability, user-generated notations, etc. that are related to the piece of media content that is being played, as well as related to the current state of the piece of media content.”), it would have been obvious to one 

As per claim 16, Schiller-Maskatia-Hyatt disclosed the system of claim 15; Schiller-Maskatia does not explicitly disclose the supplemental information comprises a synthesized introduction of the supplemental information, rendered using an audio similarity to the voice personality for the supplemental information; however, Schiller disclosed the supplemental information comprises a synthesized introduction of the media, rendered using an audio similarity to the voice personality for the supplemental information (Schiller, par 0006-0007, 0016-0017, voice selection for rending audio clips for announcing tracks, which are introduction of media item); Schiller-Maskatia disclosed the supplemental content may be a variety of media content (Maskatia, par 0069, supplemental media content, the reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Schiller-Maskatia to generate introduction for the supplemental media content in the same manner as generating introduction for media tracks disclosed by Schiller, such modification would provide improved user experience by allowing user to know what is being played.

As per claim 17, Schiller-Maskatia-Hyatt disclosed the system of claim 10, wherein the media objects and the supplemental information comprise audio segments, images, or videos (Schiller, par 0009, audio clips).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schiller in view of Hyatt as applied to claim 10 above, and further in view of Ingrassia.
As per claim 18, Schiller-Hyatt disclosed a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving input representative of playlist data, wherein the input representative of playlist data comprises indications of media objects (Schiller, par 0009, “...the electronic device can select a particular audio clip based on the collection of media items being played back. In particular, the electronic device can select an audio clip based on the current playlist media items...”, collection of media items corresponds to input representative of playlist data); 
determining a supplemental object to be played with the media objects  (Schiller, par 0009, selecting auto clip based on an attribute of media item to be played back, and par 0001, 0007, audio clip for announcing tracks, i.e., it’s to be played with the tracks/media objects), selecting, based on input data that links different voice personalities to different categories of supplemental information, a voice personality for application to the supplemental object, resulting in a selected voice personality (Schiller, par 0007, “voices of interest to the user” used for generating audio clips for media item, which indicates user provides selection for voice personality for the audio clips; and Hyatt, par 0076, configurable voice personality based on media category; the reasons of obviousness have been noted in the rejection of claim 10 above and applicable herein); 
based on the selected voice personality, synthesizing an introduction of the supplemental object, wherein the introduction is in the voice personality for the supplemental object (Schiller, par 0006-0007, 0016-0017, voice selection for rending audio clips for announcing tracks, which are introduction of media item; and Maskatia, par 0069, supplemental 
inserting the supplemental object and the introduction of the supplemental object among the media objects (Schiller, par 0006-0007, audio clips for announcing tracks, which indicate the audio clips are being inserted among the media items);
Schiller does not explicitly disclose the supplemental object comprises information selected from a group of information, the group of information comprising news information, weather information, trivia information, stock information, advertisement information and historical information; however, Ingrassia disclosed media content being provided to user including a variety of types of media including news, weather, sports, advertisements, etc.  (Ingrassia, par 0014, media of interest to user include “...broadcast can include several talk segments each featuring different guests or hosts, or segments discussing different topics. As still another example, a broadcast can include a variety of types of segments, such as music or talk segments, news segments, weather segments, sports segments, traffic segments, segments purchased by other parties (e.g., advertisements), or any other type of segment”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Schiller to incorporate the types of supplemental information provided to media content as disclosed by Ingrassia, such modification would provide enhanced user experience by providing additional information that may be of interest to the user.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schiller in view of Hyatt and Ingrassia as applied to claim 18 above, and further in view of Marcus.
As per claim 19, Schiller-Hyatt-Ingrassia-Marcus disclosed the machine-readable storage medium of claim 18, wherein the introduction further comprises the introduction of a next .

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schiller in view of Hyatt and Ingrassia as applied to claim 18 above, and further in view of Goldstein.
As per claim 20, Schiller-Hyatt-Ingrassia-Goldstein disclosed the machine-readable storage medium of claim 18, wherein the selecting the voice personality for the supplemental object is performed by an artificial intelligence that automatically learns previously presented supplemental objects and uses the previously presented supplemental objects in connection with selecting the voice personality (Goldstein, par 0095, machine-learning techniques are used to better optimize the user’s preferences relating to audio content and other media content; the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491